Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1) a specific PRR and the corresponding PRR ligand as claimed in instant claim 26, reading upon all the claims, (for e.g. a portion of the claim is shown below ):

    PNG
    media_image1.png
    838
    748
    media_image1.png
    Greyscale

Species 2) a specific therapeutic vehicle from claim 15, reading upon all the claims.
Species 3) a specific microbial mammalian pathogen, reading upon all the claims.
Species 4) a specific adoptive immune cell as claimed in instant claims 10-13, reading upon all the claims.
Species 5) a specific antigen (as claimed in claim 10), reading upon all the claims.
Species 6) a specific subject (for e.g. mouse, cat, dog, horse, rodent or human) from claim 14, reading upon all the claims.
Species 7) a specific additional therapeutic vehicle component from claim 28, reading upon all the claims.
Species 8) a specific disease/disorder from claim 6, reading upon all the claims.

Applicant is required, in reply to this action, to elect a single species from each of the above categories 1) through 8) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  3 and 6.
The groups of species from each of the above listed categories 1) through 8) listed do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of the species categories ranging from 1) through 8) individually are not regarded as being of similar nature because all of the alternatives do not share a common structural configuration and belong to different recognized class of chemical compounds. For e.g. the recited PRRs have different chemical structures and different agonists that target the PRRs. The PRR agonists also have different chemical structures, different biological activities and mechanisms of action. Thus, the claimed PRRs and PRR agonists do not have both a "common property or activity’ and a common structure as would be required to show that the inventions are "of a similar nature." Therefore, there is no special technical feature linking the claimed species/inventions. Additionally, WO 2017/185180, presented in IDS discloses immunomodulatory or immunogenic compositions that constitute an artificial repertoire of mammalian pattern recognition receptor (PRR) agonists. The PRR agonist repertoire is selected so that it in effect recapitulates a distinct portion of a PRR agonist signature of a microbial pathogen that is pathogenic in a selected target tissue. The reference also describes the preparation of formulations and human therapeutic vehicles, and site, routes and frequency of administration. The PRR agonist repertoire may be presented in a therapeutic vehicle which may for example be a recombinant microbe, a cellular fraction of a microbial cell, a micro-particle or a liposome. The composition may comprise GMCSF, and one or more of PD1, POL 1, IP-10, MIG, RANTES, neutrophils, Ly6C monocytes, and NKG2D. The composition may comprise microbial agonists for at least 5 distinct mammalian PRRs. The vehicle may then be delivered, for example systemically, so that the PRR agonist repertoire is presented to an innate immune cell resident in the target tissue in a host, such as a mammalian host. Compositions of this kind may be used to treat a wide variety of diseases characterized by immune dysregulation, including neoplastic diseases and autoimmune diseases, see (pages 2 and 3, paragraphs [0006]-[0014], and [00200]). Therefore, there exists lack of unity within the species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/           Primary Examiner, Art Unit 1612